Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on March 31, 2021 or patent application 15/421227.

Status of Claims
2.	Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20 were examined in the previous office action dated December 31, 2020. As a response to the December 31, 2020 office action, Applicant has Amended claims 1, 8, and 15.
Claims 1, 3, 5-8, 10, 12-15, 17, 19, 20are now presented for examination in this Office Action.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5-7, 8-9, 12-14, 15-16, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hopkins et al. (US 6507765 A1), hereinafter Hopkins.

4.	Regarding claim 1, Hopkins teaches a method comprising: 
(see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives”), status information (see line 7, line 22 - “eavesdropped data” / see col. 7, lines 11-13 - “the signals of FIG. 2”. See Figure 2. / see col. 4, lines 53 – “…messages, or parameters”) from  equipment configured to manufacture at least a portion of an electronic system on a printed circuit board (col. 4, line 54 – “regarding the performance of…” ; see col. 4, lines 35-37 –“a screening machine 16 screen prints a selected pattern of liquid solder or epoxy onto a PCB 14”); 
determining, by the event device, a current operational state of the equipment by (see col. 7, lines 12-39 – “FIG. 2 to determine when the processing machine 16 is in one of four states. These four states are illustrated in FIG. 3, and include an IDLE state 120, a RUN state 122, a WAIT state 124, and a STOP state 126”… “parameters are stored and displayed as necessary (block 142).  For example, by comparing the time of a data record indicating that the processing machine 16 is loading a PCB to the time of a subsequent data record indicating that the processing machine 16 is unloading the PCB, the cycle time of the processing machine 16 is calculated for display as part of the summary screen”):

    PNG
    media_image1.png
    289
    268
    media_image1.png
    Greyscale

storing (col 7., lines 19-20, “the basic data operation of the CIMCIS terminal 36 that allows determination of…”) a state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”), wherein the state machine representation (see col. 7, line 7 – “for display”) (See Fig. 3 – “Equipment States”. See col 11, line 24-29 - “…the data is displayed using the CIMCIS terminal display, …. The display format …with a default period of one hour. Up to 28 hours of data may be stored within the terminal 36…” Note that the “state machine representation” is a “machine states…summary screen” “presented on a LCD display of the CIMCIS terminal 36”, as taught by Hopkins. Therefore, the machine operational states are displayed with a default period of 1 hour and up to 28 hours of data may be stored, which means that the “state machine representation of the equipment” identifies the previous and current operational status of the machine, as taught by Hopkins),
updating (see col. 7, lines 21-27 – “The CIMCIS terminal 36 … attaches the real time … is sorted … and stored… Note that CIMCIS terminal is updating a state machine representation sorting and storing time-stamped “eavesdropped data” in every iteration, as taught by Hopkins in Fig. 4.) the state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”) based on the status information (see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives eavesdropped data…” Note that “status information” is the “eavesdropped data” used by the CIMCIS terminal to update the state machine representation.), and
utilizing the updated (col. 12, line 48 -  “updated with real time information”) state machine representation of the equipment to determine (see col. 7, line 7 – “for display”)  the current operational state of the equipment based (col 7, line 13 – “… one of four states”), at least in part, on the status information (see col. 7, lines 11-13 –“…the CIMCIS terminal 36 processes the signals of FIG. 2 to determine when the processing machine 16 is in one of four states.” Note that “determining … based, at least in part, on the status information” is “processes the signals of FIG. 2 to determine…”. Note that “an operational state of the equipment” is “one of four states”.) and a previous (col. 7, lines 34-36 – “by comparing the time of a data record…to the time of a subsequent data record…” Note that the “based, at least in part, on … a previous” is “comparing the time of a data record…to the time of a subsequent data record”) operational state of the equipment (see col. 7, line 13 – “one of four states”); 
transmitting, by the event device, an event message (col 7, lines 29-31 “various parameters … are calculated and displayed” Note that “event message” is “various parameters…are displayed”.) to a gateway device (see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the event message is configured to identify (see col. 7, line 7 – “for display”) the current operational state and a change between the previous operational state to the current operational state of the equipment (col. 7, line 13 – “one of four states”);
parsing, by the event device, an equipment control signal received from the gateway device (see col 6. Lines 20-22 - “…date records pertaining to the acceptable reel data may be downloaded to the CIMCIS terminal 36 from the workstation 56.” Note that “an equipment control signal” is “acceptable reel data”, as taught by Hopkins.), wherein the equipment control signal identifies the equipment (col 6, lines 33-34 “only allows restart of the processing machine 16 if a recognized reel is in the device location.” / col. 6, lines 18-20 – “will sound the alarm or refuse to restart the processing machine 16 if the wrong reel of parts is installed in the wrong device location.”) and includes a requested control action (col 7, lines 63-64 – “cause operation of the machine 16 to cease.”) to reconfigure, recalibrate, or reprogram the equipment (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.”); and
translating, by the event device, the requested control action into a message that, when provided to the equipment by the event device, prompts the equipment to perform the requested control action (col 7, lines 18-39 – “translates that data from the communication code used by the particular machine host computer 18, and attaches the real time to a data record including the translated code.”), which reconfigures, recalibrates, or reprograms the equipment (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.” See col. 5, lines 23-27 – “communications, or parameter signals, include program instructions for running the processing machine, to screen a particular pattern of solder, and reports from the processing machine to the host computer 18.”).

5.	Regarding claim 5, Hopkins teaches all limitations of claim 1, Hopkins further teaches a method wherein the status information is configured to provide information corresponding to materials or components utilized by the equipment to manufacture the electronic system (col. 4, lines 23-25 –“…real-time tracking of inventory, allowing complete traceability of the parts contained in a given finished PCB…”), and 
further comprising
generating, by the event device, another event message configured to report a status of the materials or components (col 6, lines 17-20 “the CIMCIS terminal 36 … will sound the alarm … if the wrong reel of parts is installed …” Note that “status of the materials or components” is “the wrong reel of parts is installed”, as taught by Hopkins.).

6.	Regarding claim 6, Hopkins teaches all limitations of claim 1, Hopkins further teaches a method wherein the status information includes at least one of information corresponding to an operation performed by the equipment or the manufacture of the electronic system (see col. 4, lines 52-55 – “…messages, or parameters, … regarding the performance of the screening procedure.”). 

(see col. 4, line 33 –“…conveyer belts…”), or a feeder mechanism. 

8.	Regarding claim 8, Hopkins teaches an apparatus comprising at least one memory device storing instructions configured to cause one or more processing devices to perform operations comprising: 
receiving (see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives”) status information (see line 7, line 22 - “eavesdropped data” / see col. 7, lines 11-13 - “the signals of FIG. 2”. See Figure 2. see col. 4, lines 53 – “…messages, or parameters”) from equipment configured to manufacture at least a portion of an electronic system on a printed circuit board (col. 4, line 54 – “regarding the performance of…” ; see col. 4, lines 35-37 –“a screening machine 16 screen prints a selected pattern of liquid solder or epoxy onto a PCB 14”); 
determining a current operational state of the equipment by (see col. 7, lines 12-39 – “FIG. 2 to determine when the processing machine 16 is in one of four states. These four states are illustrated in FIG. 3, and include an IDLE state 120, a RUN state 122, a WAIT state 124, and a STOP state 126”… “parameters are stored and displayed as necessary (block 142).  For example, by comparing the time of a data record indicating that the processing machine 16 is loading a PCB to the time of a subsequent data record indicating that the processing machine 16 is unloading the PCB, the cycle time of the processing machine 16 is calculated for display as part of the summary screen”):

    PNG
    media_image1.png
    289
    268
    media_image1.png
    Greyscale

storing (col 7., lines 19-20, “the basic data operation of the CIMCIS terminal 36 that allows determination of…”) a state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”), wherein the state machine representation (see col. 7, line 7 – “for display”) of the equipment is configured to describe operational states of the equipment and transitions between the operational states (See Fig. 3 – “Equipment States”. See col 11, line 24-29 - “…the data is displayed using the CIMCIS terminal display, …. The display format …with a default period of one hour. Up to 28 hours of data may be stored within the terminal 36…” Note that the “state machine representation” is a “machine states…summary screen” “presented on a LCD display of the CIMCIS terminal 36”, as taught by Hopkins. Therefore, the machine operational states are displayed with a default period of 1 hour and up to 28 hours of data may be stored, which means that the “state machine representation of the equipment” identifies the previous and current operational status of the machine, as taught by Hopkins),
updating (see col. 7, lines 21-27 – “The CIMCIS terminal 36 … attaches the real time … is sorted … and stored… Note that CIMCIS terminal is updating a state machine representation sorting and storing time-stamped “eavesdropped data” in every iteration, as taught by Hopkins in Fig. 4.) the state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”) based (see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives eavesdropped data…” Note that “status information” is the “eavesdropped data” used by the CIMCIS terminal to update the state machine representation.), and
utilizing the updated (col. 12, line 48 -  “updated with real time information”) state machine representation of the equipment to determine (see col. 7, line 7 – “for display”)  the current operational state of the equipment based (col 7, line 13 – “… one of four states”), at least in part, on the status information (see col. 7, lines 11-13 –“…the CIMCIS terminal 36 processes the signals of FIG. 2 to determine when the processing machine 16 is in one of four states.” Note that “determining … based, at least in part, on the status information” is “processes the signals of FIG. 2 to determine…”. Note that “an operational state of the equipment” is “one of four states”.) and a previous (col. 7, lines 34-36 – “by comparing the time of a data record…to the time of a subsequent data record…” Note that the “based, at least in part, on … a previous” is “comparing the time of a data record…to the time of a subsequent data record”) operational state of the equipment (see col. 7, line 13 – “one of four states”); 
transmitting an event message (col 7, lines 29-31 “various parameters … are calculated and displayed” Note that “event message” is “various parameters…are displayed”.) ”.) to a gateway device (see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the event message is configured to identify (see col. 7, line 7 – “for display”) the current operational state and a change between the previous operational state to the current operational state of the equipment (col. 7, line 13 – “one of four states”);
parsing an equipment control signal received from the gateway device (see col 6. Lines 20-22 - “…date records pertaining to the acceptable reel data may be downloaded to the CIMCIS terminal 36 from the workstation 56.” Note that “an equipment control signal” is “acceptable reel data”, as taught by Hopkins.), wherein the equipment control signal identifies the equipment (col 6, lines 33-34 “only allows restart of the processing machine 16 if a recognized reel is in the device location.” / col. 6, lines 18-20 – “will sound the alarm or refuse to restart the processing machine 16 if the wrong reel of parts is installed in the wrong device location.”) and includes a requested control action (col 7, lines 63-64 – “cause operation of the machine 16 to cease.”) to reconfigure, recalibrate, or reprogram the equipment (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.”); and
translating the requested control action into a message that, when provided to the equipment, prompts the equipment to perform the requested control action (col 7, lines 18-39 – “translates that data from the communication code used by the particular machine host computer 18, and attaches the real time to a data record including the translated code.”), which reconfigures, recalibrates, or reprograms the equipment (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.” See col. 5, lines 23-27 – “communications, or parameter signals, include program instructions for running the processing machine, to screen a particular pattern of solder, and reports from the processing machine to the host computer 18.”).
9.	Regarding claim 12, Hopkin teaches all limitations of claim 8. Hopkins further teaches an apparatus wherein the status information is configured to 
provide information corresponding to materials or components utilized by the equipment to manufacture the electronic system (col. 4, lines 23-25 –“…real-time tracking of inventory, allowing complete traceability of the parts contained in a given finished PCB…”), and 
wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising generating another event message configured to report a status of the materials or components (col 6, lines 17-20 “the CIMCIS terminal 36 … will sound the alarm … if the wrong reel of parts is installed …” Note that “status of the materials or components” is “the wrong reel of parts is installed”, as taught by Hopkins.).

10.	Regarding claim 13, Hopkin teaches all limitations of claim 8. Hopkins further teaches an apparatus wherein the status information includes at least one of information corresponding to an operation performed by the equipment or the manufacture of the electronic system (see col. 4, lines 52-55 – “…messages, or parameters, … regarding the performance of the screening procedure.”). 
 
11.	Regarding claim 14, Hopkin teaches all limitations of claim 8. Hopkins further teaches an apparatus wherein the equipment corresponds to at least one of placement equipment, test equipment, conveyor (see col. 4, line 33 –“…conveyer belts…”), or a feeder mechanism. 

12.	Regarding claim 15, Hopkins teaches a system comprising: 
a memory device configured to store (see col 5., line 67 – “Thus the CIMCIS terminal 36 stores”) machine-readable instructions (see col. 5, line 25 – “program instructions”); and 
a computing system including (see col. 4, lines 14-15, “a computer integrated manufacturing control and information system (CIMCIS) 10 or distributed computerized control and information system 10…” / see col. 4, line 19 - “The CIMCIS 10 includes”) one or more processing devices (see col. 5, 42-44 – “any of the processors in the system, such as the machine manager terminal 36, the line controller 54, the workstation 56, or the factory server 64.”), in response to executing the machine-readable instructions , configured to: 

receive (see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives”) status information (see line 7, line 22 - “eavesdropped data” / see col. 7, lines 11-13 - “the signals of FIG. 2”. See Figure 2. see col. 4, lines 53 – “…messages, or parameters”) from equipment configured to manufacture at least a portion of an electronic system on a printed circuit board (col. 4, line 54 – “regarding the performance of…” ; see col. 4, lines 35-37 –“a screening machine 16 screen prints a selected pattern of liquid solder or epoxy onto a PCB 14”);

determine a current operational state of the equipment by (see col. 7, lines 12-39 – “FIG. 2 to determine when the processing machine 16 is in one of four states. These four states are illustrated in FIG. 3, and include an IDLE state 120, a RUN state 122, a WAIT state 124, and a STOP state 126”… “parameters are stored and displayed as necessary (block 142).  For example, by comparing the time of a data record indicating that the processing machine 16 is loading a PCB to the time of a subsequent data record indicating that the processing machine 16 is unloading the PCB, the cycle time of the processing machine 16 is calculated for display as part of the summary screen”):

    PNG
    media_image1.png
    289
    268
    media_image1.png
    Greyscale


storing (col 7., lines 19-20, “the basic data operation of the CIMCIS terminal 36 that allows determination of…”) a state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”), wherein the state machine representation (see col. 7, line 7 – “for display”) (See Fig. 3 – “Equipment States”. See col 11, line 24-29 - “…the data is displayed using the CIMCIS terminal display, …. The display format …with a default period of one hour. Up to 28 hours of data may be stored within the terminal 36…” Note that the “state machine representation” is a “machine states…summary screen” “presented on a LCD display of the CIMCIS terminal 36”, as taught by Hopkins. Therefore, the machine operational states are displayed with a default period of 1 hour and up to 28 hours of data may be stored, which means that the “state machine representation of the equipment” identifies the previous and current operational status of the machine, as taught by Hopkins),

updating (see col. 7, lines 21-27 – “The CIMCIS terminal 36 … attaches the real time … is sorted … and stored… Note that CIMCIS terminal is updating a state machine representation sorting and storing time-stamped “eavesdropped data” in every iteration, as taught by Hopkins in Fig. 4.) the state machine representation of the equipment (col 7, line 16 – “machine states…summary screen”) based on the status information (see col. 7, lines 21-22 – “The CIMCIS terminal 36 receives eavesdropped data…” Note that “status information” is the “eavesdropped data” used by the CIMCIS terminal to update the state machine representation.), and

utilizing the updated (col. 12, line 48 -  “updated with real time information”) state machine representation of the equipment to determine (see col. 7, line 7 – “for display”)  the current operational state of the equipment based (col 7, line 13 – “… one of four states”), at least in part, on the status information (see col. 7, lines 11-13 –“…the CIMCIS terminal 36 processes the signals of FIG. 2 to determine when the processing machine 16 is in one of four states.” Note that “determining … based, at least in part, on the status information” is “processes the signals of FIG. 2 to determine…”. Note that “an operational state of the equipment” is “one of four states”.) and a previous (col. 7, lines 34-36 – “by comparing the time of a data record…to the time of a subsequent data record…” Note that the “based, at least in part, on … a previous” is “comparing the time of a data record…to the time of a subsequent data record”) operational state of the equipment (see col. 7, line 13 – “one of four states”); and 

transmit an event message (col 7, lines 29-31 “various parameters … are calculated and displayed” Note that “event message” is “various parameters…are displayed”.) to a gateway device (see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the event message is configured to identify (see col. 7, line 7 – “for display”) the current operational state and a change between the previous operational state to the current operational state of the equipment (col. 7, line 13 – “one of four states”);
parse an equipment control signal received from the gateway device (see col 6. Lines 20-22 - “…date records pertaining to the acceptable reel data may be downloaded to the CIMCIS terminal 36 from the workstation 56.” Note that “an equipment control signal” is “acceptable reel data”, as taught by Hopkins.), wherein the equipment control signal identifies the equipment (col 6, lines 33-34 “only allows restart of the processing machine 16 if a recognized reel is in the device location.” / col. 6, lines 18-20 – “will sound the alarm or refuse to restart the processing machine 16 if the wrong reel of parts is installed in the wrong device location.”) and includes a requested control action (col 7, lines 63-64 – “cause operation of the machine 16 to cease.”) to reconfigure, recalibrate, or reprogram the (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.”); and
translate the requested control action into a message that, when provided to the equipment, prompts the equipment to perform the requested control action (col 7, lines 18-39 – “translates that data from the communication code used by the particular machine host computer 18, and attaches the real time to a data record including the translated code.”), which reconfigures, recalibrates, or reprograms the equipment (col. 4, lines 49-50 – “downloads to the machine 16 a selected program for controlling the machine.” See col. 5, lines 23-27 – “communications, or parameter signals, include program instructions for running the processing machine, to screen a particular pattern of solder, and reports from the processing machine to the host computer 18.”).

13.	Regarding claim 19, Hopkins teaches all limitations of claim 15. Hopkins further teaches a system  wherein the status information is configured to provide information corresponding to materials or components utilized by the equipment to manufacture the electronic system (col. 4, lines 23-25 –“…real-time tracking of inventory, allowing complete traceability of the parts contained in a given finished PCB…”), and 
wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to generate another event message configured to report a status of the materials or components (col 6, lines 17-20 “the CIMCIS terminal 36 … will sound the alarm … if the wrong reel of parts is installed …” Note that “status of the materials or components” is “the wrong reel of parts is installed”, as taught by Hopkins.).

14.	Regarding claim 20, Hopkins teaches all limitations of claim 15. Hopkins further teaches a system wherein the status information includes at least one of information corresponding to an operation (see col. 4, lines 52-55 – “…messages, or parameters, … regarding the performance of the screening procedure.”).

Claim Rejections - 35 USC § 103
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of Zhou (US 20120275348 A1).
17.	Regarding claim 3, Hopkins teaches all limitations of claim 1. Hopkins also teaches a method further comprising receiving, by the event device, from the gateway device (see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the transmitting of the event message towards the gateway device is performed (see col.10, lines 60-61 –“Upon receiving data, the data is typically stored in a buffer (step 342) until the NT4 workstation indicates that it can receive the data (step 344).” Note that this “data” that is “typically stored” is being sent by the CIMCIS terminal 36 to the NT4 workstation using the “line controller” as a bridge that has “a buffer”, as taught by Hopkins.).

Hopkins does not teach a method receiving an event subscription, wherein the event subscription is configured to identify at least one event message type; and 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription.

However, Zhou teaches a method 
receiving an event subscription (see paragraph 0066 –“…obtains the trigger event of the user equipment” Note that “an event subscription” is “the trigger event of the user equipment”, as taught by Zhou.), wherein the event subscription is configured to identify at least one event message type (see paragraph 0066 – “… event includes information indicating that the user equipment accesses the network beyond the applicable condition”); and 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription (see paragraph 0068 – “…learning that the user equipment fulfills the trigger event and reporting the event … according to the … information …. indicating … the user equipment …. access the network beyond the applicable condition….” Note that “transmitting… when the… has a type corresponding the … type identified in the event subscription” is “learning that… the… fulfills the trigger event”.) 

 (see paragraph 0023 – “the present invention enable the network … to learn that the … equipment accesses the network beyond an applicable condition.”).

18.	Regarding claim 10, Hopkins teaches all limitations of claim 8. Hopkins also teaches an apparatus wherein the instructions are further configured to cause the one or more processing devices to perform operations comprising receiving from the gateway device (see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the transmitting of the event message towards the gateway device is performed (see col.10, lines 60-61 –“Upon receiving data, the data is typically stored in a buffer (step 342) until the NT4 workstation indicates that it can receive the data (step 344).” Note that this “data” that is “typically stored” is being sent by the CIMCIS terminal 36 to the NT4 workstation using the “line controller” as a bridge that has “a buffer”, as taught by Hopkins.).
Hopkins does not teach an apparatus receiving an event subscription, wherein the event subscription is configured to identify at least one event message type, wherein the 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription.
However, Zhou teaches an apparatus 
(see paragraph 0066 –“…obtains the trigger event of the user equipment” Note that “an event subscription” is “the trigger event of the user equipment”, as taught by Zhou.), wherein the event subscription is configured to identify at least one event message type (see paragraph 0066 – “… event includes information indicating that the user equipment accesses the network beyond the applicable condition”), wherein the 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription (see paragraph 0068 – “…learning that the user equipment fulfills the trigger event and reporting the event … according to the … information …. indicating … the user equipment …. access the network beyond the applicable condition….” Note that “transmitting… when the… has a type corresponding the … type identified in the event subscription” is “learning that… the… fulfills the trigger event”.) 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above manufacturing apparatus, as taught Hopkins; to include the event subscription apparatus, as taught by Zhou. One of ordinary skill in the art would have been motivated to do this modification in order to obtain a robust manufacturing apparatus that includes network communications rules/techniques for the automatic control process, as suggested by Zhou (see paragraph 0023 – “the present invention enable the network … to learn that the … equipment accesses the network beyond an applicable condition.”).

19.	Regarding claim 17, Hopkins teaches all limitations of claim 15. Hopkins also teaches system wherein the one or more processing devices, in response to executing the machine-readable instructions, are configured to
(see col 6. Lines 20-22 - “data may be downloaded to the CIMCIS terminal 36 from…the workstation 56.” See Figure 1. Note that the “line controller 54” is the bridge between the CIMCIS terminal 36 and “the workstation 56”, as taught by Hopkins in Figure 1. Therefore, the “gateway device” is “the workstation 56”, as taught by Hopkins.), wherein the transmitting of the event message towards the gateway device is performed (see col.10, lines 60-61 –“Upon receiving data, the data is typically stored in a buffer (step 342) until the NT4 workstation indicates that it can receive the data (step 344).” Note that this “data” that is “typically stored” is being sent by the CIMCIS terminal 36 to the NT4 workstation using the “line controller” as a bridge that has “a buffer”, as taught by Hopkins.).
Hopkins does not teach a system that receive an event subscription, wherein the event subscription is configured to identify at least one event message type, wherein the 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription.


However, Zhou teaches a system that 
receive an event subscription (see paragraph 0066 –“…obtains the trigger event of the user equipment” Note that “an event subscription” is “the trigger event of the user equipment”, as taught by Zhou.), wherein the event subscription is configured to identify at least one event message type (see paragraph 0066 – “… event includes information indicating that the user equipment accesses the network beyond the applicable condition”), wherein the 
transmitting of the event message when the event message has a type corresponding the event message type identified in the event subscription (see paragraph 0068 – “…learning that the user equipment fulfills the trigger event and reporting the event … according to the … information …. indicating … the user equipment …. access the network beyond the applicable condition….” Note that “transmitting… when the… has a type corresponding the … type identified in the event subscription” is “learning that… the… fulfills the trigger event”.) 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above manufacturing system, as taught Hopkins; to include the event subscription system, as taught by Zhou. One of ordinary skill in the art would have been motivated to do this modification in order to obtain a robust manufacturing system that includes network communications rules/techniques for the automatic control process, as suggested by Zhou (see paragraph 0023 – “the present invention enable the network … to learn that the … equipment accesses the network beyond an applicable condition.”).


Response to Arguments
20.	Applicant’s amendments and arguments filed on March 31, 2021 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:There further is no disclosure in Hopkins of “translating, by the event device, the requested control action into a message that, when provided to the equipment by the event device, prompts the equipment to perform the requested control action, which reconfigures, recalibrates, or reprograms the equipment.”

Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see prior art Hopkins col 7, lines 18-39 for “translates that data from the communication code used by the particular machine host computer 18, and attaches the real time to a data record including the translated code,” col 4, lines 49-50 for “downloads to the machine 16 a selected program for controlling the machine,” and col 5, lines 23-27 for “communications, or parameter signals, include program instructions for running the processing machine, to screen a 



Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035. The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Tejal Gami/
Primary Patent Examiner, Art Unit 2117